          Case 1:19-cv-05672-VSB Document 16 Filed 07/18/19 Page 1 of 1
                                                                        21st Floor 1251 Avenue of the
                                                                        Americas New York, NY
                                                                        10020-1104

                                                                        Geoffrey S. Brounell

                                                                        212.489.8230 tel
                                                                        212.379.5243 fax
                                                                        geoffreybrounell@dwt.com




July 18, 2019

Via ECF
Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:     Grecco et al. v. Getty Images, et al., 19 Civ. 5672 (VSB)

Dear Judge Broderick:

We represent Defendant Getty Images (US), Inc., sued as Getty Images, Inc. (“Getty Images”).
Pursuant to Rule 1.G of the Court’s Individual Rules, we write to request an extension of the
deadline by which Getty Images must respond to Plaintiffs’ complaint, from July 19, 2019 to
August 19, 2019. This is Getty Images’ first request for an extension of this deadline. The Court
granted a similar request made by co-defendant Guardian News and Media LLC. (See Doc. No.
13.) Getty Images requests this extension to allow its counsel time to investigate the allegations
set forth in the Complaint and explore settlement with Plaintiff’s counsel.

Plaintiff consents to this request.

Very truly yours,

Davis Wright Tremaine LLP

/s/ Geoffrey S. Brounell

cc:     All Counsel of Record (by ECF)
